Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 06/04/2021, which has been entered in the above identified application.

Claim Objections
Claims 10-13 have been amended. The objections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 9-10, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Independent claims 1, 6 and 20 are still directed to a computer process of switching the desktop to a prompting page in response a user input operation, and displaying the prompting page interface based on the user input operation without 
(1) Additional element of “upon there is a prompting message to be displayed, dynamically displaying a first mark on a desktop”, which is a process that, under its broadest reasonable interpretation, that indicates a newly received message on the desktop interface; 
(2) Additional element of “changing at least one of a display form or a display effect parameter of the first mark during displaying of the first mark”, which is a display effect of animation, or color blinking effect of the badge icon, that indicates alert or notifications of an application associated;
 Thus the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Accordingly, the claim recites an abstract idea. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of displaying an incoming message indicator) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus the claim is not patent eligible.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 6, 9-10, 13-14, 16, and 19-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Flynn et al. (S 20140149884 A1, hereinafter Flynn) in view of Marcellino et al. (US 20090305732 A1, hereinafter Marcellino).

As to independent claims 1, 6, and 20, Flynn teaches a method for displaying a prompting message (Abstract, a method includes receiving, by a computing device of a first user, an indication of a message to the first user from a second user; Fig. 6A, 620 is the displayed prompting message), comprising: 
(Fig. 5C, paragraph [0056], a visual indicator 530 is added to interactive element 510, indicating that there is an unread message from the user associated with interactive element 510; the interactive element 510 with the visual indicator 530 is the first mark, which is dynamically updated when there is an unread message); 
after an input operation for the first mark is detected, switching the desktop to a prompting page (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510); and
displaying the prompting message on the prompting page (Fig. 5D, Fig. 6A, paragraph [0057], The user interface of FIG. 6A is a messaging application that shows, in messaging window 620, the last several messages between the user associated with interactive element 510 (John Doe) and the smartphone user).
Flynn does not teach:
dynamically displaying the first mark on the desktop comprises: changing at least one of a display form or a display effect parameter of the first mark during displaying of the first mark, wherein the display effect parameter at least includes at least one of display color, display lightness or display transparency.
Marcellino teaches:
dynamically displaying the first mark on the desktop comprises: changing at least one of a display form or a display effect parameter of the first mark during displaying of (paragraph [0082], As illustrated in FIG. 7, in one embodiment, some icon badges are not numerals. For example, the icon badge 756 is illustrated as a graphic (it may also be an animation). The icon badge 756 overlaps the weather application icon 734 and may represent a severe weather alert; the animated badge icon 756 changes its display form as the dynamic display).
Since Flynn teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dynamically displaying the first mark on the desktop comprises: changing at least one of a display form or a display effect parameter of the first mark during displaying of the first mark, wherein the display effect parameter at least includes at least one of display color, display lightness or display transparency, as taught by Marcellino, as the prior arts are in the same application field of user interface displaying badge icon as the notifications, and Marcellino further teaches displaying the badge icon in animated format as the alert. By incorporating Marcellino into Flynn would improve the integrity of Flynn’s system by allowing to represent a severe weather alert (Marcellino, paragraph [0082]).


As to independent claim 19, Flynn teaches a method for displaying a prompting mobile phone implementing the method of claim 1 (Abstract, a method includes receiving, by a computing device of a first user, an indication of a message to the first user from a second user; Fig. 6A which is a mobile screen display, 620 is the displayed prompting message), wherein the mobile phone comprises a display screen configured to display the prompting message on the prompting page to be viewable to a user without switching to each application, thereby simplifying user operation  (Fig. 5D, Fig. 6A, paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510. The user interface of FIG. 6A is a messaging application that shows, in messaging window 620, the last several messages between the user associated with interactive element 510 (John Doe) and the smartphone user, 620 is displayed when  user selects interactive element 510, user does not switch to messaging application); and wherein the mobile phone is configured to notify the user of the prompting message by displaying the first mark on the desktop without user intervention (Fig. 5C, paragraph [0056], a visual indicator 530 is added to interactive element 510, indicating that there is an unread message from the user associated with interactive element 510; the interactive element 510 with the visual indicator 530 is the first mark, which is dynamically updated when there is an unread message).

As to dependent claim 9, the rejection of claim 6 is incorporated. Flynn teaches the device of claim 6, wherein the prompting message comprises prompting messages for one or more applications (paragraph [0057], The user interface of FIG. 6A is a messaging application that shows, in messaging window 620, the last several messages between the user associated with interactive element 510 (John Doe) and the smartphone user).

claim 10, the rejection of claim 6 is incorporated. Flynn teaches the device of any one of claim 6, wherein the processor is further configured to: 
upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 13, the rejection of claim 9 is incorporated. Flynn teaches the device of any one of claim 9, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 14, the rejection of claim 10 is incorporated. Flynn teaches the device of claim 10, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 16, the rejection of claim 6 is incorporated. Flynn teaches the device of claim 6, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510).
Claims 2-4, 7, 11, 15, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Flynn et al. (S 20140149884 A1, hereinafter Flynn) in view of Marcellino et al. (US 20090305732 A1, hereinafter Marcellino) in view of Price et al. (US 20070136686 A1, hereinafter Price).

As to dependent claims 2, and 7, the rejection of claim 1 is incorporated. Flynn/Marcellino does not teach the method of claim 1, wherein dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises: upon there is the prompting message to be displayed, making an extension and contraction change to the first mark on the desktop in a predetermined direction.
Price teaches dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises:
dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises: upon there is the prompting message to be displayed, making an extension and contraction change to the first mark on the desktop in a predetermined direction (Fig. 2, Fig. 3, paragraph [0033], the popup message prompt 20 may include a drop down arrow 21, which when selected offers various queries 22 to the user 104, as shown in FIG. 3.  The user 104 is able to select from the various queries 22 what action should be taken with the awaiting pop-up window 25; the drop down arrow 21 is the first mark extends downward, where the downward direction is the predetermined direction to expand to display the list of queries 22).
Since Flynn/Marcellino teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date to select from the various queries 22 what action should be taken with the awaiting pop-up window 25 (Price, paragraph [0033]).

As to dependent claim 3, the rejection of claim 2 is incorporated. Flynn/Marcellino does not teach the method of claim 2, wherein the predetermined direction is: a first direction, which is a direction from the prompting page to the desktop; or, a second direction, which is a direction from the desktop to the prompting page.
	Price teaches the predetermined direction is: a first direction, which is a direction from the prompting page to the desktop; or, a second direction, which is a direction from the desktop to the prompting page (Fig. 5D, paragraph [0033], For example, the text in the pop-up window prompt 20 may say "New Pop-up window from Ed".  The popup message prompt 20 may include a drop down arrow 21; the drop down arrow 21 is the first mark extends downward, which is the direction to display the queries 22).
to select from the various queries 22 what action should be taken with the awaiting pop-up window 25 (Price, paragraph [0033]).

As to dependent claim 4, the rejection of claim 3 is incorporated. Price teaches the method of claim 3, wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop (Fig. 5D, paragraph [0056], the interactive element 510 with visual indicator 530 is displayed on the edge of the mobile phone desktop display).

As to dependent claim 11, the rejection of claim 7 is incorporated. Flynn teaches the device of any one of claim 7, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 15, the rejection of claim 11 is incorporated. Flynn teaches the device of claim 11, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 17, the rejection of claim 7 is incorporated. Flynn teaches the device of claim 7, wherein the processor is further configured to: upon an event to be (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; user selecting the interactive element 510 is the event processed).

Claims 5, 8, 12, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Flynn et al. (S 20140149884 A1, hereinafter Flynn) in view of Marcellino et al. (US 20090305732 A1, hereinafter Marcellino) in view of Price et al. (US 20070136686 A1, hereinafter Price) and in view of Cranfill et al. (US 20130332886 A1, hereinafter Cranfill).

As to dependent claims 5, and 8, the rejection of claim 1 is incorporated. Flynn teaches the method of claim 1, further comprising: upon there is prompting message to be displayed, update the first mark Fig. 5C, paragraph [0056], a visual indicator 530 is added to interactive element 510, indicating that there is an unread message from the user associated with interactive element 510; the interactive element 510 with the visual indicator 530 is the first mark, which is dynamically updated when there is an unread message).
Flynn/Marcellino/Price does not teach:
upon there is no update to be displayed, statically displaying a second mark on the desktop.
(paragraph [0115], in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the page dot without modification is the second mark when there is no update on the current desktop page).
Since Flynn/Marcellino/Price teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined direction is: a first direction, which is a direction from the prompting page to the desktop; or, a second direction, which is a direction from the desktop to the prompting page, as taught by Cranfill, as the prior arts are in the same application field of user interface prompting message display, and Cranfill further teaches display page dot differently based on desktop change . By incorporating Cranfill into Flynn/Marcellino/Price would expand the utility of Flynn/Marcellino/Price’s system by allowing to indicate that a page has an icon for a recently downloaded application on the page (Cranfill, paragraph [0115]).

As to dependent claim 12, the rejection of claim 8 is incorporated. Flynn teaches the device of any one of claim 8, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 18, the rejection of claim 8 is incorporated. Flynn teaches the device of claim 8, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 6, and 10-13.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Q.W./


/BEAU D SPRATT/Primary Examiner, Art Unit 2143